1
2
3
4
5
6
7
8
9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                        Case No. CV 18-2008 JVS (MRW)
13   SHAMUS G.,
14                   Plaintiff,
                                        ORDER ACCEPTING FINDINGS
15              v.                      AND RECOMMENDATIONS OF
                                        UNITED STATES MAGISTRATE
16   NANCY A. BERRYHILL, Acting         JUDGE
     Commissioner of Social Security.
17
                     Defendant.
18
19
20
21
22
23
24
25
26
27
28
1          Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the records
2    on file, and the Report and Recommendation of the United States Magistrate
3    Judge. Defendant has not filed any written objections to the report. The Court
4    accepts the findings and recommendation of the Magistrate Judge.
5          IT IS ORDERED that Judgment be entered in favor of Plainitff.
6
7
8
     DATE: August 07, 2019                 ___________________________________
9
                                           HON. JAMES V. SELNA
10                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
